Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  On closer consideration it is seen and agreed, as pointed out by applicants and based on the preponderant evidence of record, that the ranges of density and compressive strength values now a part of all claims do not necessarily flow from the teachings of Olang (2012/0183604).  Further, on closer consideration, Mahon et al.(EP-2,735,585), taken alone or in combination with Lauth et al.(EP-3,199,569), is seen to be the closest art of record for the claims as they now stand defined.  Though Mahon et al. through combination with Laugh et al. provides fair guidance towards the formulational elements of the claims and overlap with the densities of the instant claims, it is deficient in its provisions and guidance towards the ranges of compressive strength values now defined by the claims.  Particularly, though Mahon et al. does offer compressive strength values that appear to approach those of applicants’ claims {see para [0088], any approach that may be considered for support by the holdings of Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I) are found diminished and insufficient when looked at in light of the demonstrations of applicants’ examples which show that higher compressive strength reading are expected at 50% strain {Mahon et al.} versus 10% strain {applicants’ claims}.  Therefore, an even greater divergence between the upper teachings and fair suggestions of Mahon et al. and the lower endpoint value of applicants’ claims as they now stand defined in regards to compressive strength is seen evident such that, based on the preponderant evidence of record, a position of obviousness that might be supported by the holdings of Titanium Metals v Banner 227 USPQ 773 fails.  Accordingly, based on the preponderant evidence of record, it is held that Mahon et al., taken alone or in combination with other prior art, does not teach or fairly suggest methods for making foams as now defined by the claims.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/           Primary Examiner, Art Unit 1765